U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A AMENDMENT No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 000-50541 Oncolin Therapeutics, Inc. (Exact name of small business issuer as specified in its charter) (Former Name if Applicable) Nevada 88-0507007 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 6750 West Loop South, Suite 790, Bellaire, Texas77401 (Address of principal executive offices) (832) 426-7907 (Issuer's telephone number) Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [_] Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes ¨ No x As of August 15, 2008, there were outstanding 42,481,993 shares of common stock, $0.08 par value per share. ONCOLIN THERAPEUTICS, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q/A June 30, 2008 Part I Financial Information Item 1. Financial Statements Consolidated Balance Sheets (unaudited) June 30, 2008 and March 31, 2008 1 Consolidated Statements of Operations (unaudited) Three Months Ended June 30, 2008 and 2007, andI nception (May 9, 2007) through June 30, 2008 2 Consolidated Statements of Cash Flow (unaudited) Three Months Ended June 30, 2008 and 2007, and Inception (May 9, 2007) through June 30, 2008 3 Notes to Unaudited Consolidated Financial Statements 4-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 7 Part II Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 6. Exhibits 9 EXPLANATORY NOTE Oncolin Therapeutics, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (this Amendment”) to the Company’s Form 10-Q for the quarter ended June 30, 2008, in order to file Exhibits 31.1, 31.1, 32.1, and 32.2, which were inadvertently omitted from the original filing.This is the only portion of the Form10-Q being amended herein. This Amendment No.1 does not change any other information set forth in the Form10-Q. PART
